DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9,11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zellmer et al. (US 2020/0297513) in view of Wilson (US 4,987,904).
Regarding claim 1, Zellmer et al. disclose a trial implant instrument comprising a handle (120) including an elongate shaft (see figure below); a pressure sensitive trial (110/112, ¶94) coupled to the elongate shaft (¶52) and including a superior end plate exterior surface (see figure below, ¶94) configured to engage a first end plate of a first vertebral body (figure 2) and an a separate inferior end plate exterior surface (see figure below, ¶94) configured to engage a second end plate of a second vertebral body (figure 2), the pressure sensitive trial having a non-adjustable thickness between the superior end plate exterior surface and the inferior end plate exterior surface (figure 2); and a pressure sensor system (134) disposed on at least one of the superior end plate exterior surface and the inferior end plate exterior surface (figure 3, ¶94).
 	Zellmer et al. expressly teach a pressure sensor system (134), but fails to expressly teach or disclose the pressure sensor system has a pressure sensitive film.
 	Wilson discloses an implant sizing system (10) having an instrument handle (30), a pressure sensitive trial (12) and a pressure sensitive file (52) disposed on an exterior surface of the trial (figure 2).  The film changes color upon contact with the target to tissue to identify regions of proper and improper fitment of the trial implant instrument (column 2, line 58 – column 3, line 2, 15-21 and column 5, lines 24-55).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the pressure sensor system of Zellmer et al. with a pressure sensitive film as taught by Wilson as the film provides the additional benefit of a visual identifier that changes color upon contact with the target to tissue to identify regions of proper and improper fitment of the trial implant instrument.
  	Regarding claim 2, Zellmer et al. in view of Wilson disclose the pressure sensitive film is disposed on both the superior end plate exterior surface and the inferior end plate exterior surface (¶94 of Zellmer in view of the modification in claim 1).
 	Regarding claim 3, Zellmer et al. in view of Wilson disclose the pressure sensitive film is adhered to at least one of the superior end plate exterior surface and the inferior end plate exterior surface (¶94 of Zellmer et al. in view of the modification in claim 1) with an adhesive material (column 2, lines 58-652 and column 5, lines 24-55 of Wilson).
 	Regarding claim 6, Zellmer et al. disclose the pressure sensitive trial with the pressure sensitive film disposed on at least one of the superior end plate exterior surface and the inferior end plate exterior surface is single use (if one so chooses to use the film and trial a single time before discarding).
 	Regarding claim 7, Zellmer et al. disclose the pressure sensitive trial and the elongate shaft “may be attached or detached from the implant body by “screwing-in” or “Screwing-out” the arm attachment”.   	However, Zellmer et al. fail to expressly teach or disclose the pressure sensitive trial includes a threaded bore, and the elongate shaft includes a threaded distal end configured to removably couple to the threaded bore.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pressure sensitive trial includes a threaded bore and the elongate shaft includes a threaded distal end configured to removably couple to the threaded bore as it is a known manner of “screwing-in” or “screwing-out” the elongate shaft from the pressure sensitive trial.
 	Regarding claim 8, Zellmer et al. disclose the handle further includes a coupling knob (see figure below) connected to the elongate shaft and configured to receive a rotational input and transmit the rotational input to rotate the elongate shaft (¶74 “screwing in or screwing out”).
 	
 	Regarding claim 9, Zellmer et al. disclose a implant sizing system comprising an instrument handle (120) including an elongate shaft (see figure below) extending from a distal end; and a plurality of pressure sensitive trial implants (110/112, ¶52) couplable to a distal end of the elongate shaft (¶74), each pressure sensitive trial implant of the plurality of pressure sensitive trial implants sized to correspond to an implant (¶75, ¶125), each pressure sensitive trial implant of the plurality of pressure sensitive trial implants having a non-adjustable thickness (figure 2) between a superior end plate exterior surface (see figure below) and a separate inferior end plate exterior surface (see figure below), wherein at least one of the superior end plate exterior surface and the interior end plate exterior surface of each pressure sensitive trial implant is covered in a pressure sensor system (134, figure 3, ¶94).
 	Zellmer et al. expressly teach a pressure sensor system (134), but fails to expressly teach or disclose the pressure sensor system has a pressure sensitive film
 configured to change color in localized areas in response to a pressure or force applied to the pressure sensitive trial implant.
 	Wilson discloses an implant sizing system (10) having an instrument handle (30), a pressure sensitive trial (12) and a pressure sensitive file (52) disposed on an exterior surface of the trial (figure 2).  The film changes color upon contact with the target to tissue to identify regions of proper and improper fitment of the trial implant instrument (column 2, line 58 – column 3, line 2, 15-21 and column 5, lines 24-55).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the pressure sensor system of Zellmer et al. with a pressure sensitive film as taught by Wilson as the film provides the additional benefit of a visual identifier that changes color upon contact with the target to tissue to identify regions of proper and improper fitment of the trial implant instrument.
 	Regarding claim 11, Zellmer et al. in view of Wilson disclose the pressure sensitive film is disposed on both the superior end plate exterior surface and the inferior end plate exterior surface of each pressure sensitive trial implant of the plurality of pressure sensitive trial implants (¶94, figure 3 of Zellmer in view of the modification in claim 9).
 	Regarding claim 12, Zellmer et al. in view of Wilson disclose the pressure sensitive film is adhered to the at least one end plate of each pressure sensitive trial implant (¶94 of Zellmer et al. in view of the modification in claim 1) with an adhesive material (column 2, lines 58-652 and column 5, lines 24-55 of Wilson).
 	Regarding claim 15, Zellmer et al. disclose each pressure sensitive trial implant with the pressure sensitive film disposed on the at least one end plate is single use (if one so chooses to use the film and trial a single time before discarding).
 	Regarding claim 16, Zellmer et al. disclose the pressure sensitive trial and the elongate shaft “may be attached or detached from the implant body by “screwing-in” or “Screwing-out” the arm attachment”.   	However, Zellmer et al. fail to expressly teach or disclose the pressure sensitive trial includes a threaded bore, and the elongate shaft includes a threaded distal end configured to removably couple to the threaded bore.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pressure sensitive trial includes a threaded bore and the elongate shaft includes a threaded distal end configured to removably couple to the threaded bore as it is a known manner of “screwing-in” or “screwing-out” the elongate shaft from the pressure sensitive trial.
 	Regarding claim 17, Zellmer et al. disclose the handle further includes a coupling knob (140) connected to the elongate shaft and configured to receive rotational input and transmit the rotational input to rotate the elongate shaft (¶74 “screwing in or screwing out”).

    PNG
    media_image1.png
    397
    524
    media_image1.png
    Greyscale

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zellmer et al. (US 2020/0297513) in view of Wilson (US 4,987,904) in further view of Behzadi (US 2019/0125293). 	Regarding claim 4, Zellmer et al. in view of Wilson disclose the claimed invention except for the express teaching of the pressure sensitive film is held in position on at least one of the superior end plate exterior surface and the inferior end plate exterior surface with a film sleeve wrapping around at least two lateral sides of the pressure sensitive trial. 	Behzadi discloses the use of sensors (1535, 1540, 1545, 1550) which are removable from a larger part of the prosthesis/trial (¶120) via a “slot” on the side of it that permits sliding of the sensor into and out of the prosthesis/trial (¶120) allowing interchangeability and replacement of the sensors for an alternative one to measure different metrics/parameters (¶120).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pressure sensitive film of Zellmer et al. in view of Wilson to be held in position on at least one of the superior end plate and the inferior end plate with a film sleeve wrapping around at least two lateral sides of the pressure sensitive trial as taught by Behzadi as it allows for interchangeability and replacement of the sensors for an alternative one to measure different metrics/parameters.
 	Regarding claim 5, Zellmer et al. in view of Wilson in view of Behzadi disclose the pressure sensitive trial is reusable and the pressure sensitive film is disposable (if one so chooses to only dispose of the film after use and reuses the trial as needed).

 	Regarding claim 13, Zellmer et al. in view of Wilson disclose the claimed invention except for the express teaching of the pressure sensitive film is held in position on at least one of the superior end plate and the inferior end plate with a film sleeve wrapping around at least two lateral sides of the pressure sensitive trial. 	Behzadi discloses the use of sensors (1535, 1540, 1545, 1550) which are removable from a larger part of the prosthesis/trial (¶120) via a “slot” on the side of it that permits sliding of the sensor into and out of the prosthesis/trial (¶120) allowing interchangeability and replacement of the sensors for an alternative one to measure different metrics/parameters (¶120).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pressure sensitive film of Zellmer et al. in view of Wilson to be held in position on at least one of the superior end plate and the inferior end plate with a film sleeve wrapping around at least two lateral sides of the pressure sensitive trial as taught by Behzadi as it allows for interchangeability and replacement of the sensors for an alternative one to measure different metrics/parameters.
 	Regarding claim 14, Zellmer et al. in view of Wilson in view of Behzadi disclose the pressure sensitive trial is reusable and the pressure sensitive film is disposable (if one so chooses to only dispose of the film after use and reuses the trial as needed).

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zellmer et al. (US 2020/0297513) in view of Wilson (US 4,987,904) in further view of Dudasik (US 2010/0004657).
 	Regarding claim 10, Zellmer et al. in view of Wilson disclose the claimed invention except for a vertebral body distraction instrument configured to engage a superior vertebral body and an inferior vertebral body to enable distraction of a disc space between the superior vertebral body and the inferior vertebral body to allow insertion of a pressure sensitive trial implant of the plurality of pressure sensitive trial implants.  
 	Dudasik discloses the use of a vertebral body distraction instrument (300, figures 19A-19C) configured to engage a superior vertebral body and an inferior vertebral body to enable distraction of a disc space between the superior vertebral body and the inferior vertebral body (figures 53-54, ¶162, ¶193-195) as the distraction instrument permits increased space for disc removal (¶162, ¶193).  Which allows for insertion of a pressure sensitive trial implant of a plurality of pressure sensitive implant trials to the target space.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant sizing system of Zellmer et al. in view of Wilson to have a vertebral body distraction instrument as taught by Dudasik as it permits increased space for disc removal which allows for subsequent insertion of a pressure sensitive trial implant of a plurality of pressure sensitive implant trials to the target space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775